               Case 2:17-cv-00370-RSL Document 114 Filed 01/30/20 Page 1 of 3




 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9

10    CHAMBER OF COMMERCE OF THE
      UNITED STATES OF AMERICA; and                            No. 17-cv-00370-RSL
11    RASIER, LLC

12                                          Plaintiffs,        STIPULATED MOTION TO
               v.                                              RENOTE HEARING DATE FOR
13                                                             PLAINTIFFS’ MOTION FOR
      CITY OF SEATTLE; SEATTLE                                 SUMMARY JUDGMENT
14    DEPARTMENT OF FINANCE AND
      ADMINISTRATIVE SERVICES; and FRED                        NOTED ON MOTION
15    PODESTA, in his official capacity as Director,           CALENDAR:
      Finance and Administrative Services, City of             JANUARY 30, 2020
16    Seattle,
17                                          Defendants.
18
19                                                    STIPULATION

20             Pursuant to Local Rules 7(d)(1) and 10(g), and Federal Rules of Civil Procedure 34(b)(2)

21    and 29(b), Plaintiffs Chamber of Commerce of the United States of America (the “Chamber”)

22    and Rasier, LLC (“Rasier”) and Defendants (“Seattle”) submit this stipulated motion seeking to

23    renote the hearing date for Plaintiffs’ Motion for Summary Judgment (Dkt. #100) from February

24    7, 2020 to May 8, 2020.

25                  1. On August 7, 2019, Judge Lasnik ordered that Plaintiffs’ Motion for Summary

26    Judgment be renoted for hearing on February 7, 2020 to allow Seattle to conduct certain

27    discovery (Dkt 109).
     STIPULATED MOTION TO RENOTE HEARING ON PLAINTIFFS’ MOTION
                                                                                Davis Wright Tremaine LLP
     FOR SUMMARY JUDGMENT (17-cv-00370-RSL) - 1                                          L AW O FFICE S
      4832-9825-6051v.2 0096932-000036                                             920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
               Case 2:17-cv-00370-RSL Document 114 Filed 01/30/20 Page 2 of 3




 1                  2.   Seattle has served requests for production on the Chamber and Rasier, and has

 2    served a subpoena on Lyft, Inc. The Chamber, Rasier, and Lyft have provided written

 3    responses and objections to Seattle’s discovery.

 4                  3. On December 23, 2019, the Chamber and Seattle filed a joint submission under

 5    LCR 37 regarding requests for production to the Chamber. The motion sought to resolve

 6    certain discovery issues and remains pending.

 7                  4. The parties are also engaged in discussions and negotiations concerning a

 8    protective order, discovery, and other issues pertaining to the claims in this lawsuit.

 9                  5. To allow the Court and parties sufficient time to address these issues, the parties

10    agree that Plaintiffs’ Motion for Summary Judgment should be renoted for hearing on May 8,

11    2020.

12                  6. No party will be prejudiced by the proposed scheduling changes.

13    IT IS SO STIPULATED.

14             DATED this 30th day of January, 2020.

15                                                    Respectfully submitted,

16     By: s/ Robert J. Maguire                            By: s/ Timothy J. O’Connell (via email auth)
       Robert J. Maguire, WSBA 29909                       Timothy J. O’Connell, WSBA 15372
17     Douglas C. Ross, WSBA 12811                         STOEL RIVES LLP
18     DAVIS WRIGHT TREMAINE                               600 University Street, Suite 3600
       Suite 3300                                          Seattle, WA 98101
19     920 Fifth Avenue                                    (206) 624-0900
       Seattle, WA 98104-1610                              (206) 386-7500 FAX
20     (206) 622-3150                                      Tim.oconnell@stoel.com
       (206) 757-7700 FAX
21
       robmaguire@dwt.com                                  Michael A. Carvin
22                                                         (D.C. Bar No. 366784)
       Attorneys for Plaintiff Rasier, LLC                 (pro hac vice)
23                                                         Christian G. Vergonis
24                                                         (D.C. Bar No. 483293)
                                                           (pro hac vice)
25                                                         Jacqueline M. Holmes
26                                                         (D.C. Bar No. 450357)
                                                           (pro hac vice)
27
     STIPULATED MOTION TO RENOTE HEARING ON PLAINTIFFS’ MOTION
                                                                                   Davis Wright Tremaine LLP
     FOR SUMMARY JUDGMENT (17-cv-00370-RSL) - 2                                             L AW O FFICE S
      4832-9825-6051v.2 0096932-000036                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 2:17-cv-00370-RSL Document 114 Filed 01/30/20 Page 3 of 3



       By: s/Jessica Nadelman (via email auth.)   Robert Stander
 1     PETER S. HOLMES                            (D.C. Bar No. 1028454)
         Seattle City Attorney                    (pro hac vice)
 2
       JESSICA NADELMAN                           JONES DAY
 3     SARA O’CONNOR-KRISS                        51 Louisiana Avenue, N.W.
         Assistant City Attorneys                 Washington, D.C. 20001
 4     Seattle City Attorney’s Office             (202) 879-3939
       701 Fifth Avenue, Suite 2050
 5                                                (202) 616-1700 FAX
       Seattle, WA 98104                          mcarvin@jonesday.com
 6     (206) 684-8200
                                                  Steven P. Lehotsky (pro hac vice)
 7     STEPHEN P. BERZON (pro hac vice)           (D.C. Bar No. 992725)
       STACEY M. LEYTON (pro hac vice)            U.S. CHAMBER LITIGATION CENTER
 8     P. CASEY PITTS (pro hac vice)              1615 H Street, N.W.
       Altshuler Berzon LLP
 9                                                Washington, D.C. 20062
       177 Post Street, Suite 300                 (202) 463-3187
10     San Francisco, CA 94108                    slehotsky@uschamber.com
       (415) 421-7151
11                                                Attorneys for Plaintiff
       Attorneys for Defendants
12                                                Chamber of Commerce of the
       City of Seattle et al.                     United States of America
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO RENOTE HEARING ON PLAINTIFFS’ MOTION
                                                                       Davis Wright Tremaine LLP
     FOR SUMMARY JUDGMENT (17-cv-00370-RSL) - 3                                 L AW O FFICE S
      4832-9825-6051v.2 0096932-000036                                    920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main · 206.757.7700 fax
